         Case 3:19-cv-01112-DMS-AHG Document 45 Filed 02/05/20 PageID.540 Page 1 of 2



              1    ANTON EWING
                   3077 CLAIREMONT DRIVE 372
              2    SAN DIEGO, CA 92117
              3    PLAINTIFF
              4
              5
              6
              7
              8                          UNITED STATES DISTRICT COURT
              9                       SOUTHERN DISTRICT OF CALIFORNIA
             10
             11    Anton Ewing, an individual,                No. 3:19-cv-1112 DMS
             12                  Plaintiff,
             13           vs.                               JOINT MOTION TO DISMISS
                                                            PURSUANT TO FRCP 41
             14    Oxford Tax Partners, LLC, an
                   Illinois limited liability company,
             15
                            Defendant.
             16
             17
             18          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and a confidential written settlement
             19   agreement between the parties, Plaintiff Anton Ewing and Defendant Oxford Tax
             20   Partners, LLC hereby stipulate and do jointly and respectfully move the Court for an
             21   Order dismissing the above-captioned matter, in its entirety with prejudice, with each
             22   party to bear his/its own fees and costs. Defendant files this motion on behalf of the
             23   parties with Plaintiff’s consent, which was provided in writing on February 6, 2020.
             24   A proposed Order will be submitted to the Court in accordance with the applicable
             25   local rules.
             26
             27
             28
19 CV 1112
              Case 3:19-cv-01112-DMS-AHG Document 45 Filed 02/05/20 PageID.541 Page 2 of 2



                1                 Stipulated, Agreed, and Respectfully Submitted By:
                2

                3   Dated: February 5, 2020        PLAINTIFF
                4
                5                                  By: __/s/ Anton Ewing__________________
                                                        Anton Ewing
                6                                       Plaintiff, Pro Se
                7
                    Dated: February 5, 2020        REVOLVE LAW
                8
                9
                                                   By: /s/ Kimberly A. Wright____________
               10                                        KIMBERLY WRIGHT, Esq.
                                                         Attorneys for Defendant
               11                                        OXFORD TAX PARTNERS, LLC
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21

               22
               23
               24
               25
               26
               27
               28
19 C V 1112

                                                          2
